Title: To Thomas Jefferson from John Rutledge, Jr., 22 June 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas


          
            
              Dr Sir
            
            Hague June 22d. 1788.
          
          I trust you will have received, before this reac[h]es you, my letter from Amsterdam, dated, if I mistake not, the 13th. inst.;  since that time we have not had any thing new in this Country. The attentions of People have been very much turned towards france and engaged in contemplating the issue of her actual Situation. The account of the late revolt in Dauphiny has occasioned very great joy in this place where british influence greatly prevails. It is, I think, very much to be lamented that matters have been carried to such extremities. It will do much harm without any possibility of doing good. The form of the french government seems accomodated to the genius of the french People. The ebullitions of Liberty therefore can only be temporary: and may disturb but cannot direct the Government. Inclosed your Excellency will receive a Letter which some days past came under cover to me. My letters, dated the 7th. of April, mention the Indians in Georgia being very troublesome. They have encroached upon the Lands of the Georgians, plundered many Inhabitants and committed Murders not far from Savanna. The Planters have all erected Forts on their Estates and armed their Negroes for defending them. The Governor has offered a reward for every Indian head. The Assembly have raised a body of regular Troops, and, like antient Carthage, marched them into the their Enemy’s Country in order to draw them from their own. The troops were raised on very good terms. They are to be paid, as the Romans were, with conquered lands. Be pleased to make my Compliments to Mr. Short and believe me to be dr Sir with the most lively Sentiments of friendship and regard, Your very much obliged friend & hble Servt.
          
            J. Rutledge Junior
          
          
            I have this moment received Letters from Charleston dated April 17th. They mention that the election came on the preceeding day for Delegates to the Convention, that they had not received returns from the Country but that in the City and the neighbouring Districts the Elections had been made with very great judgement and that it was very certain that the new Constitution will be accepted.
          
        